DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, Line 34: replace “the group” with “a group”
Claim 11, Line 32: replace “the group” with “a group”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the previously cited prior art of the combination of Knutson, Wang, Chang, and Mizutani fails to disclose the amended limitations of “…based on a Z-axis gyro of an inertial measurement unit (IMU)”,  and “…the adjusting comprising converting the compensated second readings from revolutions to an actual distance by determining instantaneous diameters of the wheels using a LiDAR sensor to obtain one or more three-dimensional (3D) images of the wheels, a global positioning system (GPS), and an inertial measurement unit (IMU) to collectively determine the previous pose of the vehicle, wherein the instantaneous diameters are determined at a same time as the compensated second readings were obtained in order to compensate for changes in the instantaneous diameters due to at least three selected from the group consisting of weather, temperature, barometric pressure, and tire pressure changes”. 
Examiner has found the following closest prior art to the amended limitations of the claims.
US 20170254632 A1, hereinafter “Liu”, filed 08/16/2016, teaches a method of correcting a determined instantaneous diameter of a wheel using tire tread depth and tire pressure readings.
US 20150239298 A1, hereinafter “Kretschmann”, filed 09/19/2013, teaches a method of determining slippage from an instantaneous yaw rate of the vehicle, analogous to a z-axis gyro measurement, and a method of correcting a determined instantaneous radius of the wheel using tire pressure, tire temperature, and tire load measurements.
US 20220017105 A1, hereinafter “Nasu”, filed 08/19/2019, teaches a method of determining slippage based on a z-axis gyro of an IMU.
“Improving odometry accuracy for car-like vehicles by using tire radii measurements”, hereinafter “Jung”, published 2004, is directed to using infrared sensors to measure the instantaneous diameter of a tire.
WO 2013026396 A1, hereinafter “Wang”, teaches a method of detecting a change in wheel diameter from tire pressure and tire pressure measurements.
The combination of Knutson, Wang, Chang, Mizutani, Liu, Kretschmann, Nasu, Jung, and Wang still fails to teach the limitations of compensating the second readings for changes in wheel diameters due to at least three of weather, temperature, barometric pressure, and tire pressure changes, as only temperature and tire pressure changes are taught. These limitations are also not taught by the previously cited prior art of McLaren, Hammond, and Kushleyev.
Therefore, the prior art of record Knutson, Wang, Chang, Mizutani, Liu, Kretschmann, Nasu, Jung, and Wang do not teach or suggest the combination of limitations of Claim 1. The combination of the claimed limitations are novel and found to be allowable over the prior art.
Claims 2-4, 6, and 10 are also found to be allowable by way of their dependency on Claim 1.
For similar reasons, analogous Independent Claim 11 and dependent Claims 12-14, 16, and 19-20 are also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667